DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the predetermined set points are specified for inducing an overwintering state for honey bees” (claim 22). In particular, Applicant relies upon paragraph [0047] of the Specification for providing written description support for the newly claimed features. See Rem. 15. However, paragraph [0047] discloses merely that “[a]s an example, honey bees generally exhibit overwintering behavior when the temperature around the hive drops below 10oC. Therefore, the temperature within structural envelope 120 should remain, for instance, in the 5 oC to 6 oC range for the bees to remain in overwintering conditions.” Spec. paragraph [0047]. There is no support for the claimed inducing, i.e. bringing about or creating, the overwintering behavior. Instead, the Specification discloses a temperature at which bees will naturally become overwintered, and then maintaining a temperature so as to maintain the overwintering state.
Applicant is required to cancel the new matter in the reply to this Office Action.
Election/Restrictions

As to Applicant’s first contention, namely that MPEP 806.04(f) requires identification of mutually exclusive claims, Applicant’s argument relies upon an incorrect interpretation of such section of the MPEP. In particular, MPEP 806.04(f) indicates that “a requirement for restriction to a single species may be proper if the species are mutually exclusive.” Whether claims are mutually exclusive, is not relevant to whether the species are mutually exclusive. However, mutually exclusive claims exist “if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.” Furthermore, as indicated by the withdrawal of non-elected claims 15-20, those claims recite features directed to the non-elected species, specifically at least the feature of “an inflatable shell.” Applicant avers that “Figure[ ]13 is simply an alternative illustration of the embodiment shown in Figure 12.” Rem. 8. However, Applicant’s argument does not support its contention that the species are improper, because “alternative” embodiments having mutually exclusive characteristics form the basis for a proper species delineation. Nevertheless, Applicant’s argument ignores that figure 12 is indicated as being a species for the housing, and figure 13 is indicated as being a species for the pallet. Accordingly, the Examiner has not required that Applicant elect between figures inter alia, figure 12 and the pallet of, inter alia, figure 13.
Applicant’s second argument, namely that the restriction requirement is improper because it omits figures 8 and 9 from the election of species, is not persuasive. See Rem. 8. Figures 8 and 9 have not been included in the required election, because they are figures generic to each of the species.
The Examiner declines to adopt Applicant’s alleged “more logical grouping of species,” because the restriction requirement is proper for the reasons discussed above. See Rem. 8.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Claim 22 requires, inter alia, “the predetermined set points are specified for inducing an overwintering state for honey bees.” However, the claimed subject matter lacks written description support in Applicant’s Specification as originally filed. In particular, Applicant relies upon paragraph [0047] of the Specification for providing written description support for the newly claimed features. See Rem. 15. However, paragraph [0047] discloses merely that “[a]s an example, honey bees generally exhibit overwintering behavior when the temperature around the hive drops below 10oC. Therefore, the temperature within structural envelope 120 should remain, for instance, in the 5 oC to 6 oC range for the bees to remain in overwintering conditions.” Spec. paragraph [0047]. There is no support for the claimed inducing, i.e. bringing about or creating, the overwintering behavior. Instead, the Specification discloses a temperature at which bees will naturally become overwintered, and then maintaining a temperature so as to maintain the overwintering state.
Claims 23-25 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “approximately” in line 2, which is a term of approximation whose metes and bounds have not been identified in Applicant’s disclosure. Accordingly, an ordinarily skilled artisan at the time of Applicant’s invention would not have been reasonably apprised of what would be considered to meet the “approximately” limitation, versus not “approximately.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 10, 12, 13, 21, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz et al., ES 2391681 (English-language translation provided on PTO-892; hereinafter Munoz), in view of Orletsky et al., U.S. Patent No. 5,741,170 (hereinafter Orletsky).
Re Claim 1, Munoz teaches an indoor controlled apiary system for accommodating a plurality of hive boxes (19) therein (see figure 2), the system comprising:
A foundation (5, 6);
A plurality of insulated panels (2b, 3b; see figure 2 and translation at page 16, paragraph 2 and claim 1) configured for assembly to form a structural envelope on top of the foundation (see id.), the structural envelope creating a contained indoor environment for housing the plurality of hive boxes therein (see id.);
A shell (2a, 3a) mostly surrounding the structural envelope (see id., noting that the shell surrounds all but vertical sides and the underside of the roof);
A data collection system (sensors; see translation at page 14, paragraph 4 to page 15, paragraph 3 (beginning “Bioclimatic control exercised…;” ending “relative humidity between 50 and 65%.”); see also Spec. at paragraphs [0038] and [0044]-[0046], disclosing sensors for data collection) for gathering environmental data within the structural envelope (see translation at page 14, paragraph 4); and
A climate control system (11, 12, 15.1, 15.2; see figure 2 and translation at page 13, paragraph 1, and page 14, paragraph 3 to page 15, paragraph 3) See id., noting that the climate control system regulates environmental conditions for each of the hive boxes at least by virtue of the hive boxes being contained within the system and being subjected to and thereby influenced by environmental conditions therein; see, generally, Spec., noting disclosure only of maintaining environmental conditions within the structural envelope, rather than for the boxes individually.
Munoz does not expressly teach whether the foundation is mobile, whether the plurality of insulated panels are configured for modular assembly or disassembly, or whether the shell is removable and surrounding the structural envelope.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shell of Munoz to surround the structural envelope, in order to insulate all exterior portions of the structural envelope for precise control of the environmental conditions within the structural envelope and reduction of power requirements.
Orletsky, similarly directed to an indoor apiary system for accommodating a plurality of hive boxes (hive chambers; see figure 1 and 5:12-27) therein, teaches that it is known in the art to have the system comprise: a mobile foundation (“pallet base,” 140; see figure 1, 3:40-43, and 6:5-16); a plurality of insulated panels (104, 106, 108, 126; see figures 1 and 3, 3:35-39, and 3:58-4:5) configured for modular assembly and disassembly (see id., 4:50-53, and 7:42-50) to form a structural envelope on top of the mobile foundation (see figures 2 and 3, 3:60-61, and 6:5-7), the structural envelope creating a contained indoor environment for housing the hive boxes therein (see figure see figure 1, 7:7-32, and claim 2, parts h) and i)) surrounding a top of the structural envelope. See id. and figure 3; note that at least figure 1 illustrates the removable shell enclosing on all sides the top of the structural envelope.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the foundation of Munoz to be mobile, the plurality of insulated panels of Munoz to be configured for modular assembly and disassembly, and the shell of Munoz to be removable, all as taught by Orletsky, in order to allow transportation of the apiary system as desired for commercial purposes or where needed in the field, or to move the hives to warmer winter climates; and to allow the insulated panels and shell to be easily replaced or removed as desired, depending on wear and environmental conditions. See Orletsky at 2:4-12, 2:50-56, 6:9-16, and 7:42-50.
Re Claim 2, Munoz as modified by Orletsky teaches that the data collection system gathers the environmental data at a plurality of locations within the structural envelope (see Munoz translation at page 14, paragraph 4, noting that “a series of temperature sensors and humidity distributed inside the E.R.B.P. (1)” teaches the claimed “a plurality of locations within the structural envelope”), and wherein the environmental data so gathered are provided to the climate control system for actively regulating environmental conditions (see Munoz at figure 2 and translation at page 13, paragraph 1, and page 14, paragraph 3 to page 15, paragraph 3) for the each one of the plurality of hive boxes. See id., noting that the climate control system regulates environmental conditions for each of the hive boxes at least by virtue of the hive boxes 
Re Claim 10, Munoz as modified by Orletsky teaches that the removable shell is configured to be weather resistant. See Munoz translation at page 16, paragraph 2 and claim 1; Orletsy at 7:12-32.
Re Claim 12, Munoz as modified by Orletsky teaches a control system (Munoz 14) for controlling the data collection system and the climate control system. See Munoz translation at page 14, paragraph 3 to page 15, paragraph 3.
Re Claim 13, Munoz as modified by Orletsky teaches that the control system automatically adjusts the climate control system based on data collected by the data collection system. See Munoz translation at page 14, paragraph 3 to page 15, paragraph 3.
Re Claim 21, Munoz teaches an indoor controlled apiary system for accommodating a plurality of hive boxes (19) therein (see figure 2), the system comprising:
A plurality of insulated panels (2b, 3b; see figure 2 and translation at page 16, paragraph 2 and claim 1) configured for assembly to form a structural envelope (see id.) for containing the plurality of hive boxes therein (see id.);
A foundation (5, 6) for supporting the structural envelope (see figure 2);
A data collection system (sensors; see translation at page 14, paragraph 4 to page 15, paragraph 3 (beginning “Bioclimatic control exercised…;” ending “relative humidity between 50 and 65%.”); see also Spec. at paragraphs [0038] see translation at page 14, paragraph 4);
A climate control system (11, 12, 15.1, 15.2; see figure 2 and translation at page 13, paragraph 1, and page 14, paragraph 3 to page 15, paragraph 3) configured for regulating environmental conditions within the structural envelope (see id.); and
A control system (14) for controlling the data collection system and the climate control system (see translation at page 14, paragraph 3 to page 15, paragraph 3);
Wherein, based on data collected by the data collection system, the control system automatically adjusts the climate control system to provide the environmental conditions within predetermined set points for each one of the plurality of hive boxes. See translation at page 14, paragraph 3 to end of page 15, noting that the climate control system regulates environmental conditions for each of the hive boxes at least by virtue of the hive boxes being contained within the system and being subjected to and thereby influenced by environmental conditions therein; see, generally, Spec., noting disclosure only of maintaining environmental conditions within the structural envelope, rather than for the boxes individually.
Munoz does not expressly teach whether the foundation is mobile, or whether the plurality of insulated panels are configured for modular assembly or disassembly.
Orletsky, similarly directed to an indoor apiary system for accommodating a plurality of hive boxes (hive chambers; see figure 1 and 5:12-27) therein, teaches that it is known in the art to have the system comprise: a plurality of insulated panels (104, see figures 1 and 3, 3:35-39, and 3:58-4:5) configured for modular assembly and disassembly (see id., 4:50-53, and 7:42-50) to form a structural envelope, for containing the hive boxes therein (see figure 2, 3:35-39, and 3:58-4:5); and a mobile foundation (“pallet base,” 140; see figure 1, 3:40-43, and 6:5-16) for supporting the structural envelope. See figures 2 and 3, 3:60-61, and 6:5-7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plurality of insulated panels of Munoz to be configured for modular assembly and disassembly and the foundation of Munoz to be mobile, as taught by Orletsky, in order to allow transportation of the apiary system as desired for commercial purposes or where needed in the field, or to move the hives to warmer winter climates; and to allow the insulated panels to be easily replaced or removed as desired, depending on wear and environmental conditions. See Orletsky at 2:4-12, 2:50-56, 6:9-16, and 7:42-50.
Re Claim 26, Munoz as modified by Orletsky teaches a removable shell (Munoz 2a, 3a, see Munoz at figure 2 and translation at page 16, paragraph 2 and claim 1; Orletsky 150, 152 together, see Orletsky at figure 1, 7:7-32, and claim 2, parts h) and i)) mostly surrounding the structural envelope. See Munoz at figure 2, noting that the shell surrounds all but vertical sides and the underside of the roof.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shell of Munoz as modified by Orletsky to surround the structural envelope, in order to insulate all exterior portions of the structural envelope for precise control of the environmental conditions within the structural envelope and reduction of power requirements. It would have been additionally obvious See Orletsky at 2:4-12, 2:50-56, 6:9-16, and 7:42-50.
Re Claim 27, Munoz does not expressly teach the claim limitations. Orletsky, however, teaches that each one of the insulated panels (104, 106, 108, 126; see figures 1 and 3, 3:35-39, and 3:58-4:5) includes a frame (102; see figures 1 and 3 and 3:58-4:5) supporting an internal face (112; see figure 3, 3:61-64, and 4:25-33) and an external face (110; see figure 3 and 3:61-4:5) separated by an insulating core (111). See figure 3 and 4:17-26.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the insulated panels of Munoz to include a frame supporting an internal face and an external face separated by an insulating core, as taught by Orletsky, in order to optimize the insulation of the beehive, thereby minimizing temperature and humidity fluctuations that would be detrimental to the bees, and reduce power requirements of the system.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Orletsky as applied to claim 1 above, and further in view of Wilson-Rich, U.S. Patent Application Publication No. 2017/0360010 A1.
Re Claim 3, Munoz as modified by Orletsky teaches that the climate control system is configured for controlling at least one of temperature, humidity, ventilation, and carbon dioxide levels (see Munoz translation at page 14, paragraph 3 to page 15, See id.
Munoz as modified by Orletsky does not expressly teach whether the controlling is within specified tolerances.
Wilson-Rich, similarly directed to a mobile (via 218; see figure 2) controlled apiary system comprising: a mobile foundation (see figure 2), data collection system (116; see paragraphs [0034] and [0059]-[0062]) for gathering environmental data within the apiary system (see id. and figure 2), and a climate control system (202, 222, 214, 224; see paragraphs [0040]-[0043] and [0057]) configured for regulating environmental conditions within the apiary system, teaches that it is known in the art to have the climate control system be configured for controlling at least one of temperature (via 202, 222), humidity (via 224), ventilation (via 214), and carbon dioxide levels within specified tolerances (see paragraphs [0025], [0040]-[0041], and [0063]-[0066], noting that the ranges and high/low thresholds discussed in Wilson-Rich indicate the claimed “specified tolerances”), in response to the environmental data collected by the data collection system. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the climate control system of Munoz as modified by Orletsky to be configured for controlling at least one of temperature, humidity, ventilation, and carbon dioxide levels within specified tolerances, in response to the environmental data collected by the data collection system, as taught by Wilson-Rich, in order to use a known technique for maintaining the environmental conditions within the system in the bounds of a desirable temperature range. The modification of Munoz as 
Re Claim 4, Munoz as modified by Orletsky and Wilson-Rich teaches that the specified tolerances are optimized for health conditions of bees contained within the structural envelope. See, e.g., Munoz translation at page 10, paragraph 3 to page 11, paragraph 3; Wilson-Rich at paragraphs [0007]-[0009].
Re Claim 5, Munoz as modified by Orletsky and Wilson-Rich teaches hat the specified tolerances are defined for providing at least one of preserving bee colony strength in cold months, reducing exposure to harmful pathogens, and ameliorating stress factors. See, e.g., Munoz translation at page 10, paragraph 3 to page 11, paragraph 4; Wilson-Rich at paragraphs [0007]-[0009] and [0040]-[0043].
Claims 6, 7, 9, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Orletsky as applied to claims 1 and 21 above, and further in view of Powers et al., U.S. Patent No. 6,460,486 B1 (hereinafter Powers).
Re Claim 6, Munoz does not expressly teach the claim limitations. Orletsky, however, teaches that each one of the insulated panels (104, 106, 108, 126; see figures 1 and 3, 3:35-39, and 3:58-4:5) includes a frame (102; see figures 1 and 3 and 3:58-4:5) supporting an internal face (112; see figure 3, 3:61-64, and 4:25-33) and an external face (110; see figure 3 and 3:61-4:5) separated by an insulating core (111). See figure 3 and 4:17-26. Orletsky further teaches that at least the opposing side panels have similar dimensions, and that the insulated panels “are not permanently fastened to the hive See figure 1, 4:50-53, 7:1-6, and 7:43-50.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the insulated panels of Munoz to include a frame supporting an internal face and an external face separated by an insulating core, as taught by Orletsky, in order to optimize the insulation of the beehive, thereby minimizing temperature and humidity fluctuations that would be detrimental to the bees, and reduce power requirements of the system.
Additionally, Powers, similarly directed to a mobile animal system (see, e.g., 1:43-54 and 5:14-17), teaches that it is known in the art for the system to comprise a plurality of panels (12, 14, 16, 18) configured for modular assembly (see figure 1 and 14:10-43) to form a structural envelope on top of a foundation (36), wherein at least two of the panels are interchangeable (see 6:64-7:7) and interlocking (via 20, 30). See figures 1, 13, and 15, 9:5-11, 9:35-42, 10:18-31, 10:62-11:6, and 11:18-23.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify at least two of the insulated panels of Munoz as modified by Orletsky to be interchangeable and interlocking, as taught by Powers, in order to facilitate secure assembly and simplicity of manufacturing. See Powers at 7:2-7; Orletsky at 4:50-53 and 7:43-45.
Re Claim 7, Munoz as modified by Orletsky does not expressly teach whether the plurality of insulated panels are reconfigurable for assembly into structural envelopes of at least two different configurations. Orletsky teaches that at least the opposing side panels have similar dimensions, and that the insulated panels “are not See figure 1, 4:50-53, 7:1-6, and 7:43-50.
Powers again teaches that it is known in the art for the plurality of panels (12, 14, 16, 18) to be reconfigurable for assembly into structural envelopes of at least two different configurations. See 6:64-7:7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the insulated panels of Munoz as modified by Orletsky to be reconfigurable for assembly into structural envelopes of at least two different configurations, as taught by Powers, in order to facilitate assembly and simplicity of manufacturing. See Powers at 7:2-7; Orletsky at 4:50-53 and 7:43-45.
Re Claim 9, Munoz as modified by Orletsky and Powers teaches that the plurality of insulated panels are configured to be repeatably assembled and disassembled. See Orletsky at 4:50-53, 6:5-16, 7:1-6, and 7:42-50; Powers at 6:64-7:7.
Re Claim 28, Munoz as modified by Orletsky does not expressly teach the claim limitations. Orletsky teaches that at least the opposing side panels have similar dimensions, and that the insulated panels “are not permanently fastened to the hive system and can thus be easily replaced when needed.” See figure 1, 4:50-53, 7:1-6, and 7:43-50.
Powers, similarly directed to a mobile animal system (see, e.g., 1:43-54 and 5:14-17), teaches that it is known in the art for the system to comprise a plurality of panels (12, 14, 16, 18) configured for modular assembly and disassembly (see figure 1 and 14:10-43) to form a structural envelope supported by a foundation (36), wherein at see 6:64-7:7) and interlocking (via 20, 30). See figures 1, 13, and 15, 9:5-11, 9:35-42, 10:18-31, 10:62-11:6, and 11:18-23.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify at least two of the insulated panels of Munoz as modified by Orletsky to be interchangeable and interlocking, as taught by Powers, in order to facilitate secure assembly and simplicity of manufacturing. See Powers at 7:2-7; Orletsky at 4:50-53 and 7:43-45.
Re Claim 29, Munoz as modified by Orletsky does not expressly teach the claim limitations. Orletsky teaches that at least the opposing side panels have similar dimensions, and that the insulated panels “are not permanently fastened to the hive system and can thus be easily replaced when needed.” See figure 1, 4:50-53, 7:1-6, and 7:43-50.
Powers, similarly directed to a mobile animal system (see, e.g., 1:43-54 and 5:14-17), teaches that it is known in the art for the system to comprise a plurality of panels (12, 14, 16, 18) configured for modular assembly and disassembly (see figure 1 and 14:10-43) to form a structural envelope supported by a foundation (36), wherein a portion of the panels are interchangeable. See 6:64-7:7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify a portion of the insulated panels of Munoz as modified by Orletsky to be interchangeable, as taught by Powers, in order to facilitate secure assembly and simplicity of manufacturing. See Powers at 7:2-7; Orletsky at 4:50-53 and 7:43-45.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz, Orletsky, and Powers as applied to claim 6 above, and further in view of Platt, Jr., U.S. Patent No. 4,402,099.
Re Claim 8, Munoz as modified by Orletsky and Powers teaches that each one of the plurality of insulated panels is configured to be attachable to each other in a weathertight manner (see Orletsky at figure 3, 4:6-16, and 4:50-53), but does not expressly teach without additional attachment hardware.
Platt, Jr., similarly directed to a mobile beehive, teaches that it is known in the art for the beehive to comprise: a plurality of panels (31, 32, 34-36, 46) configured for modular assembly (see figure 2 and 2:66-3:6) to form a structural envelope, wherein each one of the plurality of panels is configured to be attachable to each other (via 37, 39) without additional attachment hardware. See figure 2 and 3:1-15. Although Platt, Jr. does not expressly teach whether each of the panels are configured to be attachable to each other specifically in a weathertight manner, Platt, Jr. teaches that some of the panels are configured to be attachable to each other in a rain-tight manner. See 3:39-47.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each one of the plurality of insulated panels to be configured to be attachable to each other without additional attachment hardware, as taught by Platt, Jr., in order to facilitate transportation and in situ assembly or breakdown of the apiary system in the field. See Platt, Jr. at 3:11-18; Orletsky at 4:50-53, 6:12-16, and 7:43-50. In the event Munoz as modified by Orletsky, Powers, and Platt, Jr. does not expressly teach that each of the panels are attachable to each other .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Orletsky as applied to claim 21 above, and further in view of Choi, KR 20090122167 A (English-language translation provided on PTO-892).
	Re Claim 22, Munoz as modified by Orletsky teaches that the predetermined set points are specified for honey bees contained within the plurality of hive boxes. See Munoz translation at page 5, “SOCIAL INSECT GROUP” and page 14, paragraph 3 to end of page 15. Munoz as modified by Orletsky does not expressly teach whether the predetermined set points are specified for inducing an overwintering state for the honey bees. See new matter objection and 112(a) rejection, supra.
	Choi, similarly directed to a controlled apiary system comprising a climate control system, teaches that it is known in the art to provide environmental conditions within predetermined set points (see translation at page 4, last paragraph to page 5, paragraph 1) specified to induce an overwintering state for honey bees contained within the system. See id. and translation at page 4, paragraph 6 (beginning “The spawning queen…,” ending “must be multiplied.”) and page 6, paragraph 1 (beginning “As shown in Table 1…,” ending “remarkably improved.”).
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the predetermined set points of Munoz as modified by Orletsky to be specified for inducing an overwintering state for honey bees contained See Choi at page 6, paragraph 1.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz, Orletsky, and Choi as applied to claim 22 above, and further in view of Allan, U.S. Patent No. 8,602,837 B1.
	Re Claim 23, Munoz as modified by Orletsky and Choi teaches that the predetermined set points include a temperature setting at 10 oC (see Choi at page 5, paragraph 1), but not expressly below 10 degrees C.
Allan, similarly directed to a controlled apiary system comprising a climate control system to provide environment conditions within predetermined set points, wherein the predetermined set points are specified for inducing an overwintering state for bees (see 19:2-7 and 19:22-38), teaches that it is known in the art for the predetermined set points to include a temperature setting below 10 oC. See 19:22-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the predetermined set points of Munoz as modified by Orletsky to include a temperature setting below 10 oC, as taught by Allan, in order to ensure the bees overwinter according to a desired schedule, or to ensure the interior of the apiary system reaches a desired coldness for overwintering even when external temperatures may be higher.
Re Claim 24, Munoz as modified by Orletsky and Choi does not expressly teach that the predetermined set points include a temperature setting in a range of 5 oC to 6 oC and a humidity setting of less than 65% relative humidity within the structural envelope.
see 19:2-7 and 19:22-38), teaches that it is known in the art for the predetermined set points to include a temperature setting at 4 oC or in a range of 0 oC to 7 oC (see 19:35-38) and a humidity setting of less than 65% relative humidity within the system. See 23:12-43.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the predetermined set points of Munoz as modified by Orletsky to include a temperature setting 4 oC or in a range of 0 oC to 7 oC, as taught by Allan, in order to ensure the bees overwinter according to a desired schedule, or to ensure the interior of the apiary system reaches a desired coldness for overwintering even when external temperatures may be higher. Although Munoz as modified by Orletsky and Allan does not expressly teach the temperature setting in a range of 5 oC to 6 oC, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, depending on insulation of the system and optimum overwintering temperatures for the bees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
It would have been additionally obvious to modify Munoz as modified by Orletsky to have a humidity setting of less than 65% relative humidity within the structural envelope, as also taught by Allan, in order to prevent growth of mold and reduce survivability of mites. See Allan at 23:12-43.
oC with a relative humidity below a dew point of a location in which the system is installed.
Allan, similarly directed to a controlled apiary system comprising a climate control system to provide environment conditions within predetermined set points, wherein the predetermined set points are specified for inducing an overwintering state for bees (see 19:2-7 and 19:22-38), teaches that it is known in the art for the predetermined set points to include maintain a temperature of approximately 4 oC (see 19:35-38) with a relative humidity below a dew point of a location in which the system is installed. See 23:12-43; note that a relative humidity of less than 100% is below the dew point.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the predetermined set points of Munoz as modified by Orletsky to include a temperature of approximately 4 oC, as taught by Allan, in order to ensure the bees overwinter according to a desired schedule, or to ensure the interior of the apiary system reaches a desired coldness for overwintering even when external temperatures may be higher. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
It would have been additionally obvious to modify Munoz as modified by Orletsky to have a relative humidity below a dew point of a location in which the system is installed, as also taught by Allan, in order to prevent growth of mold and reduce survivability of mites. See Allan at 23:12-43.
Response to Arguments
1/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Munoz “includes features specifically geared toward non-mobile use.” Rem. 10.
Applicant’s argument is unpersuasive because it attacks Munoz singly for allegedly failing to teach what the combination of Munoz and Orletsky teaches. In particular, Munoz is not relied upon to teach a mobile foundation.
To the extent Applicant’s argument amounts to a contention that Munoz teaches away from a mobile foundation, “[a] reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’” Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)). A reference does not teach away if it merely expresses a general preference for an alternative invention from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention claimed. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Here, Applicant provides no evidence that Munoz allegedly teaching non-mobile features would discredit or otherwise discourage a modification to have the foundation be mobile.
Applicant argues that “[t]here is no teaching in Munoz of the walls of main body station 2 being formed of panels configured for modular assembly.” Rem. 10.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “protective cover 3 [of Munoz] is described as fitting on top of main body station 2…not for covering the structural envelope.” Rem. 10 (citations omitted).
Applicant’s argument is unpersuasive. As an initial matter, Applicant mischaracterizes the Examiner’s findings, namely describing what the Examiner has mapped to the claimed shell as Munoz 3. Instead, the Examiner has mapped Munoz’s 2a and 3a to the claimed shell. As described and illustrated in Munoz, the shell covers the structural envelope. See figure 2, translation at page 16, paragraph 2, and claim 1. Furthermore, Applicant does not provide evidence as to why a structure that “fit[s] on top of” structural envelope 2b, 3b does not “cover[ ]” the structural envelope.
Applicant argues that “Orletsky is essentially a conventional hive box with double walls…and an optional top cover…, built on a pallet base compatible with transfer using a forklift.” Rem. 10.
Applicant’s argument is unpersuasive to show that Orletsky does not teach the claimed mobile foundation. Specifically, Applicant does not explain or provide evidence as to why Orletsky’s structure, allegedly “build on a pallet base compatible with transfer using a forklift,” is not thereby a mobile foundation.
Applicant argues that Orletsky does not teach the presented claimed removable shell configured for surrounding the structural envelope. Rem. 10.
In view of Applicant’s amendments to claim 1, the rejection of claim 1 has been modified, supra. While Orletsky is relied upon for teaching the “removable” feature, Munoz is relied upon for teaching and rendering obvious the newly claimed feature of a shell “surrounding the structural envelope.” Accordingly, Applicant’s argument attacking Orletsky singly for allegedly failing to teach the entire claimed feature, is not persuasive where the combined teachings of Munoz and Orletsky are relied upon.
Applicant argues that that Orletsky’s system “is intended to be assembled once then moved between outdoor locations as an intact hive box.” Rem. 10-11.
Applicant’s argument, provided without support from Orletsky, is unpersuasive. Furthermore, Applicants’ contention is not commensurate in scope with the claim language, which does not require, for example, that the system be assembled at a specific outdoor location.
Applicant contends, regarding claim 2, that “exemplary locations of such sensors [of Munoz] within the E.R.B.P. are not shown nor described in Munoz, and Munoz is absent any teachings regarding the adjustment of climate conditions at different locations within the E.R.B.P.” Rem. 11. Applicant further argues that Orletsky does not teach the claim language. Id.
Applicant’s arguments are unpersuasive at least because they again attack Munoz and Orletsky separately, where the combined teachings of those references are relied upon. Additionally, the claim does not require the sensors be in specific locations, but only “a plurality of locations.” As discussed above in the rejection of claim 2, at least 
Applicant argues, re claim 9, that “the hive system of Orletsky is intended to be assembled on an integrated pallet base, transported (as assembled) to a location of choice, then portions of the hive system may be replaced piecemeal as needed.” Rem. 11-12.
Similar to Applicant’s arguments directed to this feature as presented for claim 1, Applicant’s arguments regarding claim 9 are unpersuasive at least because they are not commensurate in scope with the claim. Notably, the limitation “configured to repeatably assembled and disassembled,” does not distinguish over an alleged prior art system whereby the hive system is assembled then transported, and portions of the hive system may be repeatedly assembled and disassembled in a piecemeal manner as needed.
Applicant contends that Wilson-Rich does not teach “a structural envelope creating a contained indoor environment for housing a plurality of hive boxes therein.” Rem. 12-13. Applicant further argues that Wilson-Rich’s adjustment of environmental conditions “are limited to within a given hive box, not for a plurality of hive boxes housed within a structural envelope.” Id. at 13.
Applicant’s arguments are not persuasive at least because they attack Wilson-Rich singly for allegedly failing to teach features that Wilson-Rich is not relied upon to teach, or features that the combination of Munoz, Orletsky, and Wilson-Rich teach. Notably, Wilson-Rich is not relied upon in the rejection of claim 1. Additionally, See rejection of claim 1, supra.
Applicant argues, regarding claims 6 and 7, that Powers fails to teach “insulated, interchangeable and interlocking panels, nor that each one of the insulated panels includes a frame supporting an internal face and an external face separated by an insulating core.” Rem. 13. Applicant argues that “[i]n contrast, Powers requires the use of edge pieces and corner caps for the various panels to be secured together.” Id. (citations omitted).
Applicant’s argument alleging that Powers does not teach insulated panels having internal and external faces separated by an insulating core, is not persuasive because Powers is not relied upon to teach those features. Instead, the combination of Munoz, Orletsky, and Powers teaches those features. As to Applicant’s contention that Powers requires edge pieces and corner caps to secure the panels together, such argument is unpersuasive to demonstrate that Powers does not teach the panels being interchangeable and interlocking.
Applicant argues, re claim 8, that “Platt merely describes a hive box with interlocking components.” Rem. 14.
Applicant’s argument is unpersuasive to demonstrate that Platt does not teach the claim limitations. For example, Applicant does not provide evidence as to why “panels that ‘frictionally engage with and lock…to form a water-excluding continuous cover’” cannot be panels configured to be attachable to each other in a weathertight manner, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642